Case 4:18-cv-00519-ALM Document 75 Filed 04/17/20 Page 1 of 7 PageID #: 2566




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION



WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                       Case No. 4:18-cv-00519-ALM

           Plaintiffs,
                                           JURY TRIAL DEMANDED
     v.

BANK OF AMERICA CORP.,

           Defendant.




                         DEFENDANT’S SUR-REPLY TO
                         WAPP’S MOTION TO COMPEL
Case 4:18-cv-00519-ALM Document 75 Filed 04/17/20 Page 2 of 7 PageID #: 2567




       Willfully blind to this District’s Patent Rules, the case law supporting those Rules, the

Micro Focus Defendants’ commitments, and even its own conduct, Wapp supports its motion to

compel with unsupported accusations and misrepresentations. The motion should be denied.

       Wapp makes apparent its disregard for the Rules of this District in the very first paragraph

of its reply where it demands discovery of products “within the definition of the term ‘Accused

Instrumentality.’” But Wapp’s after-the-fact definition of “Accused Instrumentality” is irrelevant,

as is its contention that the products for which it seeks discovery fall within that definition. What

is relevant—and what Wapp continues to ignore—is what Wapp accused in its P.R. 3-1

contentions. As Defendant explained, and as this Court has recognized, to go beyond those

contentions a plaintiff bears a burden (the “Honeywell factors”)—to the extent Wapp

acknowledges the burden, it only complains that it should not bear the burden. Tellingly, in its

reply, Wapp does not address what it has done, e.g., product investigations, evaluations of public

information, much less provide a declaration detailing its efforts—because it has done nothing.

Wapp brought this case; Wapp chose this Court; Wapp should have done its homework.

       In further disregard for the facts, Wapp shifts the focus of its motion to working copies of

a broad set of products for which it seeks discovery. First, and to be clear, the Micro Focus

Defendants committed to making working copies of the products accused in Wapp’s P.R. 3-1

contentions available. Dkt. #170-1 in 4:18-cv-469. The Micro Focus Defendants made that

commitment by email prior to the Court’s telephonic conference and, at the same time, asked Wapp

to respond to Defendant’s discovery requests. See id. Wapp never responded, and, worse, Wapp

fails to apprise the Court of that commitment. Next, as to Wapp’s demand for working copies of

non-accused products, that demand should be treated no differently than Wapp’s general demand




                                                 1
Case 4:18-cv-00519-ALM Document 75 Filed 04/17/20 Page 3 of 7 PageID #: 2568




for discovery of non-accused products. Wapp ignores its burden to satisfy the Honeywell factors,

and having failed to satisfy that burden, Wapp’s demand should be denied.

       Wapp’s assertion that it is helpless to accuse a product without access to a working version

of the product further demonstrates Wapp’s complete disregard for its obligations under this

District’s Patent Rules. Wapp prepared its P.R. 3-1 infringement contentions without working

copies of the products accused in those contentions; 1 despite the lack of a working copy, Wapp

had enough information to evaluate infringement and to provide charts that address those specific

products. Given this, Wapp fails to provide any reason why it could not do the same for the

products for which it now seeks discovery. This failure is particularly egregious given the volume

of information available for all of the Micro Focus products as Mr. Roboostoff’s Declaration

explains. See Dkt. #166-3 in 4:18-cv-469. Wapp does not challenge the volume and depth of

information available for every Micro Focus product; Wapp just falls back on the disingenuous

assertion that these materials are useless without working copies of the products. Wapp’s own

actions—the complete absence of diligence—discredit Wapp’s excuse for why the publicly

available information is now somehow insufficient. Wapp’s excuses should be rejected.

       The transcript that Wapp attaches as Exhibit 2 of its reply supports Defendant’s position.

There, the court was absolute: Judge Ryu held that the scope of discovery was limited to the

products specifically identified in the infringement contentions.

•   “This is an infringement case, so it’s on [the patent owner] to identify which of the accused
    products are actually allegedly infringing its patents. So, if there is no infringement contention
    about certain versions, then impliedly and presumably there isn’t an infringement problem. So
    my ruling would be that the scope of discovery is limited to those versions which [the patent
    owner] has accused.” Dkt. #74-2 at 5:14–21.


1
  To the extent Wapp is arguing that one needs a license to even access the information described
in the declaration, that too is clearly a misrepresentation as anyone can access the links provided
in the declaration. Dkt. # 166-3 in 4:18-cv-469.



                                                  2
Case 4:18-cv-00519-ALM Document 75 Filed 04/17/20 Page 4 of 7 PageID #: 2569




•    “So my ruling is that the scope of discovery should match the versions that are allegedly
    infringed.” Id. at 6:6–8.
•   “That means the scope should be consistent with what’s in the infringement contentions.” Id.
    at 6:14–15.
•   “[T]he scope of discovery should match the versions that are accused products in the
    infringement contentions.” Id. at 8:13–15.

Consistent with Judge Ryu’s statements, all the court did was order the accused infringer to

produce working copies of products actually accused and identified by version number in the

contentions. As noted above, the Micro Focus Defendants have already agreed to produce the

same. That Wapp’s counsel here, who participated in that hearing, would imply that Judge Ryu

permitted discovery beyond products accused in the contentions cannot be excused.

       Finally, in reply, Wapp improperly raises for the first time that it is entitled to “the UFT

suite of products” because it included Mobile Center (which is now called “UFT Mobile”) in its

infringement contentions. Dkt. #74 at 2. While Defendant agrees that Wapp identified Mobile

Center in its contentions, Wapp went no further, and Wapp’s name-change excuse falls flat.

•   First, Micro Focus publicly announced product name changes well before Wapp served its
    supplemental contentions in early December. See https://community.microfocus.com/t5/App
    lication-Delivery-Management/Functional-Testing-has-a-new-name-Meet-the-Micro-Focus-
    UFT/ba-p/2747675; see also https://community.microfocus.com/t5/ADM-News-
    Events/Video-What-s-New-in-UFT-Mobile-3-3/ta-p/2748343.
•   Second, even before the name change, the products that Wapp ignored in its contentions
    existed, just with different names. See id.

•   Third, Wapp’s affirmation that the products it charted are not “representative” of the full scope
    of the products Wapp hopes to accuse (Dkt. #74 at 2) clashes with Honeywell factors 2 and 3,
    which require Wapp to show that it has provided notice of an infringement theory in its
    contentions and the products for which it seeks discovery operate in a manner similar to those
    that it did chart. See Alacritech Inc. v. CenturyLink, Inc., No. 2:16-CV-00693-JRG-RSP, 2017
    WL 3007464, at *4 (E.D. Tex. July 14, 2017) (charting one product without charting other
    unnamed products is insufficient to provide notice of plaintiff’s infringement theories).

Thus, to be clear, contrary to Wapp’s assertions, “HP UFT” and “UFT” were never identified in

Wapp’s infringement contentions.       See Dkt. #42-2, 42-3.      Moreover, as Mr. Roboostoff’s




                                                 3
Case 4:18-cv-00519-ALM Document 75 Filed 04/17/20 Page 5 of 7 PageID #: 2570




Declaration demonstrates, extensive information about current and former versions of UFT One

(formerly UFT) and UFT Developer (formerly LeanFT) is publicly available and has been since

before Wapp filed suit. Dkt. #166-3 in 4:18-cv-469 ¶¶ 32 (help center for seven versions), 33 (help

center for eight versions), 41.

       Wapp’s reply fails to substantively address the four factors this Court evaluates when

determining whether to permit discovery of non-accused products. With claim construction

coming to a close and expert reports around the corner, the time to investigate additional products

has long passed. Because Wapp has not demonstrated that it is entitled to the discovery it now

seeks, the Court should deny Wapp’s motion.




                                                4
Case 4:18-cv-00519-ALM Document 75 Filed 04/17/20 Page 6 of 7 PageID #: 2571




Dated: April 17, 2020            By: /s/Mark N. Reiter
                                     Mark N. Reiter
                                     Lead Attorney
                                     Texas State Bar No. 16759900
                                     mreiter@gibsondunn.com
                                     Ashbey N. Morgan
                                     Texas State Bar No. 24106339
                                     anmorgan@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2001 Ross Avenue, Suite 2100
                                     Dallas, TX 75201-6912
                                     Telephone: 214.698.3360
                                     Facsimile: 214.571.2907
                                     Neema Jalali
                                     njalali@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     555 Mission Street, Suite 3000
                                     San Francisco, CA 94105
                                     Telephone: 415.393.8200
                                     Facsimile: 415.374.8409
                                     Attorneys for Defendant
Case 4:18-cv-00519-ALM Document 75 Filed 04/17/20 Page 7 of 7 PageID #: 2572




                                 CERTIFICATE OF SERVICE


        I hereby certify that on April 17, 2020, the foregoing was electronically filed with the Clerk

of the Court using the CM/ECF system, which will send a notice of electronic filing to CM/ECF

participants in this case.

                                                 Mark N. Reiter
                                                 Mark N. Reiter
